Electronically Filed
                                                        Supreme Court
                                                        SCWC-30371
                                                        23-MAR-2012
                                                        02:48 PM



                          NO. SCWC-30371


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


         LITO A. MATEO, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30371; CR. NO. 07-1-0107)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

      (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,

    with Acoba, J., dissenting separately, with whom Circuit

      Judge Pollack, in place of Duffy, J., recused, joins)


          Petitioner/Defendant-Appellant Lito Mateo’s application


for writ of certiorari filed on February 8, 2012, is hereby


rejected. 


          DATED:   Honolulu, Hawai'i, March 23, 2012.

Jon N. Ikenaga, Deputy           /s/ Mark E. Recktenwald

Public Defender, on the

application for petitioner/      /s/ Paula A. Nakayama

defendant-appellant.

                                 /s/ Sabrina S. McKenna